MEMORANDUM **
Edgar Hanson appeals pro se the district court’s judgment dismissing his action challenging the U.S. Secretary of Labor’s decision not to file suit, pursuant to 29 U.S.C. § 482(b), to set aside a union election in which Hanson was an unsuccessful candidate for Business Manager. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per cu-riam), and we affirm.
The district court properly dismissed Hanson’s action because the Secretary of Labor’s detailed and thorough statement of reasons for declining to file suit demonstrates that her decision was not arbitrary or capricious. See Dunlop v. Bachowski, 421 U.S. 560, 572-74, 95 S.Ct. 1851, 44 L.Ed.2d 377 (1975).
The district court did not abuse its discretion by denying Hanson’s motion for default judgment. See Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir.1980) (per curiam).
We deny Hanson’s motion for delay of ruling, filed September 24, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.